It is an honour to join the Assembly 
today. I congratulate President Ashe on his election and 
sincerely thank the Secretary-General for his always 
invaluable work.

Global security will long be shaped by what is 
happening right now in the Middle East. Our region can 
be and must be a house of peace and prosperity, with 
strong pillars of good governance and wide-open doors 
to opportunity, especially for our young people. That is 
Jordan’s blueprint, and we are not alone.

But no house can be built when its city is burning. 
And today, the region’s fires cannot be ignored. All the 
world is in their path. To protect the future, our world 
must respond. The Syrian crisis is a global humanitarian 
and security disaster. Escalating violence threatens 
to hollow out the rest of that country’s economic and 
political future. Extremists have rushed to promote and 
exploit ethnic and religious divisions. Such a dynamic 
could crush regional renaissance and put global security 
at risk. We have a duty to reject those destructive forces.

Last month, Jordan hosted more than 100 eminent 
Muslim scholars from around the world. Their work 
affirms the true teachings of Islam and builds on 
Jordan’s long-standing interfaith and intra-religious 
initiatives: the Amman Message, A Common Word, 
and World Interfaith Harmony Week. 

The scholars said that there was no single prescribed 
model for an Islamic State, but they affirmed that the 
modern Islamic State should be a civic State, founded 
on institutions and with an inclusive constitution based 
on the rule of law, justice and freedom of opinion 
and faith. The modern Islamic State should uphold 
equality across the ethnic and religious spectrum. 
The scholars decisively condemned the incitement of 
ethnic and sectarian conflict, known in Arabic as fitna. 
They recognized that evil for what it is — a threat 
to the Muslim world, the Ummah, and indeed to all 
humankind. Jordan has called upon the Organization of 
Islamic Cooperation to adopt those recommendations, 
which are critical guiding principles amid the turbulence 
and transformations across our region.

This month, we in Jordan also convened an 
international meeting to address challenges to Arab 
Christian communities. They are an essential part of 
our region’s past, present and future. Jordan has been 
a historic model of coexistence and fraternity between 
Muslims and Christians. We will continue to do our 
utmost to protect our Arab Christian communities and 
minorities, and we call on all countries to join us in our 
stand for diversity, tolerance and mutual respect.

The truth is that respect for each other is the way 
forward for all of us. The historic transformation 
going on in my region today will not be achieved by 
formulas; it will come when all of our citizens feel 
truly represented. Jordan seeks a house of the future 
that includes all. We are building our future on the solid 
foundation of majority consensus, minority rights, a 
democratic culture of active citizenship and peaceful, 
evolutionary change.

The Syrian people must also have a future. And 
for that, the international community must act. It is 



time to fast-track a political transition in Syria, end 
the violence and bloodshed, neutralize the threat of 
chemical weapons, restore security and stability, 
preserve the unity of Syria and its territorial integrity, 
and engage all — all — of its people in building their 
country’s future.

Syria’s future will depend on the Syrian people, but 
the world has the duty, the interest and the power to help. 
And help must come soon. The damage and dangers 
are mounting. The flow of Syrian refugees into Jordan 
already equals one-tenth of our own population. It could 
reach 1 million, some 20 per cent of our population, by 
next year. These are not just numbers; they are people 
who need food, water, shelter, sanitation, electricity, 
health care and more. 

Not even the strongest global economies could 
absorb such demand on infrastructure and resources, 
let alone a small economy and the fourth water-poorest 
country in the world. Jordanians have opened their arms 
to those in need, as we have always done, but I say here 
and now that my people cannot be asked to shoulder the 
burden of what is a regional and global challenge.

Let me acknowledge, with gratitude, the generous 
response to date by the United Nations and regional and 
international donors. But we can all see the reality on 
the ground; the need is outracing the response. More 
support is urgently needed to send a strong signal that 
the world community stands shoulder to shoulder with 
those who have borne so much. Those who are suffering 
in Syria also need the world to be resolute: the Syrian 
parties must abide by international humanitarian law 
and principles, and allow humanitarian access, into and 
within Syria, to reach those in need.

Our international community must also work 
together for a speedy resolution of the region’s core 
crisis. The Palestinian-Israeli conflict consumes 
resources that are needed to build a better future and 
feeds the flames of extremism around the world. It is 
time to put this fire out.

The talks that began in July show that progress 
can be made, with willing parties, determined United 
States leadership and strong regional and international 
backing. We commend the President of Palestine and 
the Prime Minister of Israel for the bold decision to 
resume final status negotiations. We urge them to 
stay committed to reaching an agreement within the 
established time frame. Let there be no actions that 
can derail what is still a fragile process. This means 
no continued settlement construction and no unilateral 
actions that threaten the status quo in East Jerusalem 
and its Muslim and Christian holy sites. Such threats 
would be a flashpoint for global concern.

We know the right way forward. And the goal 
can be reached. It includes a just and final two-State 
settlement, based on international legitimacy and the 
Arab Peace Initiative; for Israel, real security and 
normal relations with 57 Arab and Muslim countries; 
for the Palestinian people, at long last, the rights they 
deserve in a viable and independent Palestinian State 
on Palestinian national soil, based on the 1967 lines and 
with East Jerusalem as its capital.

Let us keep the focus on what we are 
building — communities safe for families to lead 
normal lives; a Middle East of many houses, working 
together in region-wide cooperation; the ultimate 
security for our future.

The future is ours to build, not in the Middle 
East alone, but in global partnership. Those who are 
working to do the right thing need the whole world’s 
support. With every country that is more prosperous 
and free, with every neighbourhood that is safer, with 
every person who has more reason to hope, the entire 
house of humankind grows more secure. Let this be our 
promise, not only for future generations, but for those 
we serve today.
